DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on January 31, 2022, having claims 1-20.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-7, 10-13, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shin et al. (WO 2010/091425 A2). 
For claims 1 and 11, Shin discloses a wireless transmit/receive unit (WTRU) for power control, the WTRU [0024] comprising: a processor; and a transceiver operatively coupled to the processor [0024]; wherein: 
the processor is configured to reduce transmission power to channels for carrier aggregation such that a total transmit power of the WTRU is smaller than or equal to a maximum transmission power level in all symbols of a transmission ([0120-0121] wherein WTRU reduces transmission power to some or all Uplink CCs such that the maximum transmit power Pcmax is not exceeded); [0157]), 
wherein transmission power is allocated to transmissions over the channels for carrier aggregation based on priority ([0104], power level is allocated based on priority of the CCs and the channels on each CC), wherein transmission power is allocated to a physical uplink control channel (PUCCH) transmission ([0104] a PUCCH is prioritized over a PUSCH) or a physical uplink shared channel (PUSCH) transmission with uplink control information over a PUSCH transmission without uplink control information ([0104] a PUSCH with UCI is prioritized over a PUSCH without UCI), and wherein transmission power is allocated to a PUCCH transmission or a PUSCH transmission over a sounding reference signal (SRS) transmission [0181, WTRU may not transmit a SRS when the sum of the transmit power for the SRS and PUSCH would exceed Pcmax]; and 
the processor and the transceiver are configured to transmit data in one or more transmissions over one or more channels, of the channels for carrier aggregation, at the respective transmission power allocated to the one or more transmissions channels ([0107-0108], after power allocation to all channels, the WTRU transmits the channels at the determined power levels). 
For claims 2 and 12, Shin discloses to reduce transmission power further comprises dropping a transmission over a channel based on the priority of the transmission power ([106, a PUSCH may be dropped based on lower priority than a PUCCH to remain within the maximum allowed power, Pcmax).
For claims 3 and 13, Shin discloses a physical random access channel (PRACH) transmission to be transmitted on a primary cell is allocated transmission power over a PUCCH transmission ([0042, 0072], based on the TPC commands received from the eNB, the WTRU may assign a higher priority to the PRACH over the PUCCH). 
For claims 5 and 15, Shin discloses the maximum transmission power level is a Pcmax [0099, Pcmax is the maximum transmit power for all active uplink (UL) CCs).
For claims 6 and 16, Shin discloses data transmitted in the PUCCH transmission includes HARQ-ACK information [0094].
For claims 7 and 17, Shin discloses data transmitted in the PUSCH transmission includes HARQ-ACK information [0094].
For claims 10 and 20, Shin discloses the maximum transmission power level is within a range of a lower limit and a higher limit ([0101-0102], maximum power level is subject to multiple power limitations).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (WO 2010/091425 A2) in view of Kuo (US 2011/0103332 A1). 
For claims 4 and 14, Shin does not expressly disclose the processor is further configured to adjust transmission timings for carriers being aggregated based on timing advance groups (TAGs), wherein a timing advance is applied to all carriers in at least one TAG associated with the timing advance.
Kuo, from the same or similar field of endeavor, teaches the processor is further configured to adjust transmission timings for carriers being aggregated based on timing advance groups (TAGs), wherein a timing advance is applied to all carriers in at least one TAG associated with the timing advance [0034]. Thus, it would have been obvious to one skilled in the art to implement the transmission timings method of Kuo in the communication network of Shin at the time of the invention to implement timing correction (Kuo, [0034]) in the network. 

5.	Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (WO 2010/091425 A2) in view of Noh et al. (US 2012/0076115 A1). 

For claims 8 and 18, Shin does not expressly disclose that the SRS transmission is a periodic SRS transmission. 
Noh, from the same or similar filed of endeavor, discloses the SRS transmission is a periodic SRS transmission [0078]. Thus, it would have been obvious to one skilled in the art to implement the SRS transmission method of Noh in the communication network of Shin at the time of the invention to transmit periodic or aperiodic SRS transmission to optimize network resources. 
For claims 9 and 19, Noh discloses the SRS transmission is an aperiodic SRS transmission [0078].

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471